 

EXHIBIT 10.1

 

 

FORM OF

AMENDMENT TO THE

DEFERRAL LETTER AGREEMENTS WITH DIRECTORS OF MILLIPORE CORPORATION

 

WHEREAS Millipore Corporation (the “Company”) and the undersigned individual
(the “Director”) are a party to that certain letter agreement, dated as of
                     (the “Agreement”), with respect to the deferral of
director’s fees (including annual retainer, meeting fees and any other sums to
be paid to the Director for service as a director of the Company; and

 

WHEREAS the Company and the Director wish to amend the Agreement as set forth
herein.

 

NOW, THEREFORE, the Agreement is hereby amended, effective on the date hereof,
as follows:

 

1. The Company and the Director each agree that if shares of Company common
stock are converted (by reason of a merger, consolidation, statutory share
exchange, sale of assets or other corporate transaction) into cash, securities
or other property, each Purchased Unit shall be deemed converted into such cash,
securities or other property in the same manner. For purposes of distributions,
the amount of any payments due to the Director in respect of the Purchased Units
shall be determined by reference to the then current market value of such cash,
securities or other property into which the Purchased Units have been deemed
converted.

 

2. Except as expressly amended hereby, the Agreement shall continue in full
force and effect in accordance with the terms thereof on the date hereof.

 

3. The validity, interpretation, construction performance and enforcement of
this Amendment shall be governed by the laws of the Commonwealth of
Massachusetts without giving effect to the principles of conflict of laws
thereof.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
12th day of August, 2004.

 

Millipore Corporation

 

 

 

by  

 

--------------------------------------------------------------------------------

      Name: Jeffrey Rudin

      Title: Vice President, General Counsel

 

 

 

 

 

--------------------------------------------------------------------------------

      [name of Director]